DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diekhans et al. US 2012/0123650 A1 in view of Cooper et al. 6,449,932.

Independent Claims 1, 16: Diekhans discloses a forage harvester (1) used by the method of claim 16, comprising: 
a chopper (14) that receives severed crop and chops it into pieces; 
a kernel processing unit (17) that includes a first kernel processing roller (left 17 as seen in Fig. 1) and a second kernel processing roller (right 17 as seen in Fig. 1) separated from the first kernel processing roller by a gap (para. [0034], lns. 10-11); 
a first drive mechanism driving rotation of the first kernel processing roller (not shown, but necessary to provide the speed ratio, para. [0034], ln. 9); 
a second drive mechanism driving rotation of the second kernel processing roller (not shown, but necessary to provide the speed ratio, para. [0034], ln. 9); 
an imaging device (4) that captures an image of processed crop that has been processed by the kernel processing unit; 
an image processing system (6) that identifies sizes of the kernel fragments in the image based on the kernel fragments (para. [0013], lns. 7-10); and 
a control system (22) that generates a control signal to control the first drive mechanism to control a speed differential between the first and second kernel processing rollers based on the identified sizes of the kernel fragments (see para. [0034], specifically lns. 7-9), as per claims 1, 16.  
However, Diekhans fails to specifically disclose wherein the image indicates kernel fragment radiation fluoresced by kernel fragments in the processed crop, as per claims 1, 16. 
Cooper discloses a similar harvester comprising a cracked kernel analysis device (22) that indicates kernel fragment radiation fluoresced by kernel fragments in the processed crop (see the Abstract, lns. 1-4, 12-15; col. 2, lns. 32-37; col. 5, lns. 48-53), as per claims 1, 16. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the fragmented kernel analysis device of Cooper for the imaging device of Diekhans since both references disclose means for analyzing fragmented kernels in a harvester and Cooper’s device would provide the added benefits of being cheaper, reducing the complexity of signal processing and of using a more effective, short-wave UV radiation for fluorescent excitation which minimizes false signals. 

Dependent Claims 2-7, 17-18: Diekhans further discloses a roller position actuator (not shown, see para. [0022], lns. 8-10; para. [10-11]) that drives movement of one of the first and second kernel processing rollers (left and right 17) relative to another of the first and second kernel processing rollers to change a size of the gap, as per claims 2, 17;
wherein the control system (22) comprises: 
a gap controller configured to generate a gap control signal to control the roller position actuator to change the size of the gap based on the identified sizes of the kernel fragments (not shown, see para. [0022], lns. 8-10; para. [10-11]), as per claims 3, 17.
However, Diekhans fails to disclose a radiation source configured to emit source radiation at a source wavelength that causes the kernel fragments to fluoresce the kernel fragment radiation at a fluoresced wavelength; and 
a radiation source controller configured to control the radiation source to emit the source radiation, as per claim 4;
a notch filter optically disposed between the kernel fragments and the imaging device and configured to filter radiation outside a range of wavelengths that is centered on the fluoresced wavelength, as per claims 5, 18;
wherein the radiation source comprises a source of ultraviolet C radiation centered on 254 nanometers, as per claims 6, 18;
wherein the notch filter is configured to pass radiation centered on 335 nanometers, as per claims 7, 18.
Cooper discloses a radiation source (20) configured to emit source radiation at a source wavelength that causes the kernel fragments to fluoresce the kernel fragment radiation at a fluoresced wavelength, as per claim 4;
a notch filter (26, col. 4, lns. 28-38) optically disposed between the kernel fragments and the imaging device and configured to filter radiation outside a range of wavelengths that is centered on the fluoresced wavelength, as per claims 5, 18;
wherein the radiation source (20) comprises a source of ultraviolet C radiation centered on 254 nanometers (col. 3, lns. 30-40), as per claims 6, 18;
wherein the notch filter (26) is configured to pass radiation centered on 335 nanometers (col. 4, lns. 28-38), as per claims 7, 18.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the fragmented kernel analysis device of Cooper for the imaging device of Diekhans since both references disclose means for analyzing fragmented kernels in a harvester and Cooper’s device would provide the added benefits of being cheaper, reducing the complexity of signal processing and of using a more effective, short-wave UV radiation for fluorescent excitation which minimizes false signals. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a radiation source controller, as per claim 4, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. 

Independent Claim 19: Diekhans discloses a forage harvester (1), comprising: 
a chopper (12) that receives severed crop and chops it into pieces; 
a kernel processing unit (17) that includes a first kernel processing roller (left 17, Fig. 1) and a second kernel processing roller (right 17, Fig. 1) separated from the first kernel processing roller by a gap (para. [0034], lns. 10-11); 
a drive mechanism (not shown, but necessary to provide the speed ratio, para. [0034], ln. 9) driving rotation of the first and second kernel processing rollers;  30J01.12-0168 P27034-US-ORD 
a roller position actuator (not shown, see para. [0022], lns. 8-10; para. [10-11]) that drives movement of one of the first and second kernel processing rollers relative to another of the first and second kernel processing rollers to change a size of the gap; 
an imaging device (4) that captures an image of processed crop that has been processed by the kernel processing unit;
an image processing system (6) that identifies sizes of the kernel fragments in the image based on the indication of kernel fragment (para. [0013], lns. 7-10); and 
a control system (22) that generates a gap control signal to control the roller position actuator to change the size of the gap based on the identified sizes of the kernel fragments (not shown, see para. [0022], lns. 8-10; para. [10-11]), as per claim 19.  
However, Diekhans fails to disclose the image indicating kernel fragment radiation fluoresced by kernel fragments in the processed crop, as per claim 19.
Cooper discloses a similar harvester comprising a cracked kernel analysis device (22) that indicates kernel fragment radiation fluoresced by kernel fragments in the processed crop (see the Abstract, lns. 1-4, 12-15; col. 2, lns. 32-37; col. 5, lns. 48-53), as per claims 1, 16. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the fragmented kernel analysis device of Cooper for the imaging device of Diekhans since both references disclose means for analyzing fragmented kernels in a harvester and Cooper’s device would provide the added benefits of being cheaper, reducing the complexity of signal processing and of using a more effective, short-wave UV radiation for fluorescent excitation which minimizes false signals. 
Dependent Claim 20: Diekhans further discloses wherein the drive mechanism comprises a first drive mechanism (not shown, but necessary to provide the speed ratio, para. [0034], ln. 9) configured to drive rotation of the first kernel processing roller (left 17, Fig. 1) and a second drive mechanism (not shown, but necessary to provide the speed ratio, para. [0034], ln. 9) configured to drive rotation of the second kernel processing roller (right 17, Fig. 1) and wherein the control system (22) comprises:
a speed controller (see para. [0034], specifically lns. 7-9) configured to generate a speed control signal to control a speed differential between the first and second kernel processing rollers based on the identified sizes of the kernel fragments, as per claim 20.

	
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diekhans in view of Cooper as applied to claim 3 above, and further in view of Vandendriessche 8,056,309.

Dependent Claims 14-15: The device is disclosed as applied above. However, the combination fails to disclose a power consumption sensor configured to sense a power consumption variable indicative of power consumed by the kernel processing unit; and 
metric generator logic configured to generate a metric indicative of a change in power consumption given a change in the size of the gap or a change in the speed differential, as per claim 14;
wherein the power consumption sensor comprises at least one of a torque sensor, configured to sense torque output by at least one of the first and second drive mechanisms, and a fuel consumption sensor, configured to sense fuel consumption of the forage harvester, as per claim 15.
Vandendriessche discloses a similar harvester comprising a power consumption sensor (col. 5, lns. 33, item (a)) configured to sense a power consumption variable indicative of power consumed by the kernel processing unit (1, 2, 6, 7); and 
metric generator logic configured to generate a metric indicative of a change in power consumption given a change in the size of the gap or a change in the speed differential (col. 5, lns. 29-33), as per claim 14;
wherein the power consumption sensor comprises at least one of a torque sensor (col. 5, lns. 33, item (a)), configured to sense torque output by at least one of the first and second drive mechanisms, and a fuel consumption sensor, configured to sense fuel consumption of the forage harvester, as per claim 15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the power sensor of Vandendriessche on the harvester of Diekhans and Cooper in order to provide a controllable, adaptable gap between the rolls for the most efficient handling of crop as crop input varies. 

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 3, 2022